OFFICE   OF   THE   ATTORNEY   GENERAL   OF   TEXAS
                        AUSTIN
haor8ua   Burton 3. Burk8, Page 2


    authoriga auoh ell@opmrcsntweuld it be le&!!blfor
    thn -1omalYl       court or &lbboak county to au-
    thorb!ietheempl~tofmmhAttonmysta
    ab$ar&     s18oC.oCper mMm to k paid entirely
              k Countyun&sr a ~tlpulatlcm tbnt the




        'z&o       sudlol~l DirtrUt is oampam&of
    kfbbook, Eb,,     Hook&y al% lhohmrl oount¶.as la
           k County thaau am tvo Dirt&at Oourk,*the
    %!!z- (tbotanRaofvuahvarnmaoaoartirmcnuin
    all four oalmt%o*by the             l8ttWO)8Qdth.@
    99th Matrlat caurt vhooa
                                   tila Dl8trlat ccnwta




        “E&eaSSl&wOS Andntaat D%dzlot Attam#y
   af the 72aa tudirI.63,DirtHut vaa omtml Lo Mm&i,
l929. The sot amtiaq mmh OfYlae 6ppMW       In
#a Rc3 68 AJFtlole36!&L.

     “Ia taddltiaalto t&t Article 6uthoricIaag
the offlaeoSA~IatantAtto~,I      PM   tlmt
AMAale3902 Rc3,4Ba 6malxm br the Aats of lg'59,
zs   fd   Latplv 3peau.l km   pp. 74c, ProvI~6
      v%zn POP 6ny Dintriot, cawity or Preaiaat
offlaer nh8Il WquIw tw MrvIoa of t¶eput10s,
mrlstwltll or
 xo6omaIe Burton 3. Burka, F6ge 4



            '%b.3.   l'b 4sIrtsnt Dlatriqt Attomey
      provlddtaaia8eatIan      1 f'thicr Aot8hall ti-
      aelve8tiannLlalrslaxqrof  s2.500.00,ps~?&3
      ualthay, out OS my IMIIII)JT
                                net othervIse appm-
      prlate& upon tha worn 6oaolmt or lnlahA8sIst6nt
      DIatrIetAttorney, appzwe& by the Matriot
      Attenwy."
           ‘Tbe4toroatIllg       the ggth&ulolalDi8trIotaf
 Toasn 6Emg other things     pxwIlle8rr

           "me Dlstrlat    Attoaney In old       rw the 'p2nd
      aaIaI6l DI&rIat     ahal    6at     8IaO 68 the Dlatrlat
      At-     ior the DIdrIot Comt hemin ertabllnhetl
      aailamted.*
            tAFtIa1. 199, lwnOSl'8        krnabted CpfIl statuter).
             '"ArtIda ygo2,VerJloa‘8     Amotatedapil BtatutQ8,lel
 a~.F4alRlk~~~~appo~~toibrputi~8,
 688I8tsaw, or oler%a by a lliatrIat* aewlty or prwiwt offi-
 aere btlelm386-L, Vimm~~8Amot8ta&CIvIl8tetute8,                  I8 a
a p eW’ialtstute regar+zlbg the Dlstrlat At~tovnc$~e~
.JlldIalDlatrIatpnrcridimgfertb8~
 lI8tM tdlatrlat Owio~.           ve tb lsk       t la th is8p ea ifia
 M s. tb a 8p sa IfIa sta tute  mer ea.eiw4 -               tblnten-
 tIionoftbLagI8lakurthlulthegeJ&8ralolrs,aadt;lurtIt
 VillaeltroL       1tInaur       la?.w thmtArtIale.1902, 8upm4r,
                               T
 &mrratauWumIxetheDbrizrtAt~afthoT2m%Jbdloisl
 DintrIotoilbs6a      tonppoineanu8%8t8atdf8trtcltattorrmy.
APPBovm
OpInIalOQllriNoe
By B.W.B. -        ,“’